Mr. Justice Baker delivered the opinion of the Court: This was an application by the county collector of Stark county, to the county court of that county, for judgment against the north-east quarter of section 11, township 12' north, j^ange 5 east, in said county, for $298.59, being the-delinquent taxes on the moneys and credits of John W. Ma~ Tiany, assessed in Toulon township. The proceeding was •under section 183 of the Revenue law. (Rev. Stat. 1874, chap. 120, p. 888.) The only question at issue was in regard to the place of residence, for the purposes of taxation, of the appellant. Personal property is required to be listed and assessed in the town, city, village or district where the owner resides. Rev. Stat. chap. 120, sec. 7. The taxes in question were assessed for the year 1889. Appellant is an unmarried man, and for many years has owned, and still owns, a farm in West Jersey township, in Stark ■county. For some twenty years appellant lived on this farm, but about four years prior to 1889 he rented it to a tenant, reserving the orchard. He thereupon commenced rooming and boarding at a hotel in the village of Toulon, in Toulon township, about four miles from his farm in West Jersey. He •seems to have spent about one-third of his time in traveling about the country and in neighboring States, and the other two-thirds of his time in Toulon, attending to his business of loaning money, occasionally going to his farm and there attending to his orchard, gathering his fruit, etc., but returning to Toulon at night. The report of the county collector was prima facie evidence •of the legality of the taxes assessed against appellant. (Pike v. The People, 84 Ill. 80; Mix v. The People, 86 id. 312; Durham v. The People, 67 id. 414.) The objections urged by him •against the validity of the taxes were, that he was not liable to be taxed for personal property in the township of Toulon; that he was a resident of West Jersey township at the time of the assessment, and liable to pay personal property taxes therein, and that he was assessed in said latter township on personal property for 1889, and paid the taxes so assessed. The evidence that was submitted to the county court in regard to his residence was not entirely satisfactory, some of it tending to the one conclusion, and some to the other. The county ■court both heard and saw the witnesses during their examinaiions, and had the full benefit to be derived from a personal presence at their cross-examinations, and found that his residence was in Toulon. We have very carefully read and examined all the evidence found in the record, and we can not either say or demonstrate that the finding of the county court was erroneous, and more especially so in view of the fact that, prima facie, the assessment is valid. In respect to the point that appellant was assessed and paid personal property taxes for 1889 in West Jersey, it may. be said that the evidence tends strongly to show that after he had knowledge that an assessment on his moneys and credits was about to be made in Toulon, he procured an assessment to be made in West Jersey, and for the reason that the taxes on an assessment in West Jersey would amount to only about one-third of what they would be on a like assessment in Toulon. If he was legally assessable in Toulon, then his mailing a schedule to the assessor of West Jersey Avas in fraud of his liability to pay taxes in Toulon, and he can take nothing by his payment of personal property taxes in West Jersey. It is claimed that the trial court committed error in that it refused to permit appellant, upon his cross-examination of Matthew McKeighan, to draw out from him a conversation Avith appellant regarding appellant’s place of residence. There are at least two good and sufficient answers to this claim. In the first place, it was not a proper cross-examination upon the examination in chief, and in the second place, no exception Avas taken to the ruling of the court in that behalf. Since we are unable to say that the county court was not authorized, upon the evidence before it, to render a judgment against the real estate above mentioned for the taxes here in question, the judgment of that court is affirmed. Judgment affirmed.